Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 1 of 35 PageID #: 8




                                                                        EXHIBIT A
                                                                        to Removal
                                                                                               Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
  Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 2 of 35 PageID #: 9
                                                                             20SL-CC06384

                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

WENDY LYN MCCOY,                     )
                                     )
       Plaintiff,                    )                Cause No. __________________
                                     )
v.                                   )                Division No. ___
                                     )
WALGREEN PHARMACY SERVICES )
MIDWEST LLC,                         )
Serve: CSC - Lawyers Incorporating   )
       Service Company               )
       221 Bolivar Street            )
       Jefferson City, MO 65101      )                Jury Trial Demanded
                                     )
                                     )
WALGREEN CO.,                        )
Serve: The Prentice Hall Corporation )
       System, Inc.                  )
       221 Bolivar Street            )
       Jefferson City, MO 65101      )
                                     )
                                     )
       Defendant.                    )


                                PETITION FOR DAMAGES

       COMES NOW Plaintiff and for her Petition for Damages against Defendants states:

                                       Nature of Action

       1.     This action is brought pursuant to the Missouri Human Rights Act (MHRA),

chapter 213 RSMo., for age discrimination, gender discrimination, and retaliation.

                                            Parties

       2.     Plaintiff Wendy Lyn McCoy is an adult female citizen of the State of Missouri.

       3.     Defendant Walgreen Pharmacy Services Midwest LLC is a limited liability

company registered to do business in the State of Missouri.




                                               1
                                                                                                   Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 3 of 35 PageID #: 10




       4.      At all times relevant to this lawsuit, Walgreen Pharmacy Services Midwest LLC

was an employer within the meaning of § 213.010(7) of the MHRA in that Defendant employed

more than six employees in the State of Missouri.

       5.      Defendant Walgreen Co. is a corporation registered to do business in the State of

Missouri.

       6.      At all times relevant to this lawsuit, Walgreen Co. was an employer within the

meaning of § 213.010(7) of the MHRA in that Defendant employed more than six employees in

the State of Missouri.

                                               Venue

       7.      Venue is proper in St. Louis County because some or all of the unlawful

discriminatory practices occurred in St. Louis County, Missouri.

                                     Procedural Prerequisites

       8.      On or about June 19, 2019, Plaintiff timely submitted a charge of discrimination

with the Equal Employment Opportunity Commission (EEOC) and the Missouri Commission on

Human Rights (MCHR), through dual filing, wherein she alleged Walgreens unlawfully

discriminated against her based on age, gender, and retaliation.

       9.      On or about December 29, 2020, the MCHR issued its Notice of Right to Sue, and

Plaintiff instituted this action within 90 days of her receipt of the Notice of Right to Sue.

                                        Factual Allegations

       10.     Plaintiff was born on March 20, 1965.

       11.     In February, 2013, Plaintiff began working for Defendants as a floating

pharmacist.




                                                  2
                                                                                                        Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 4 of 35 PageID #: 11




         12.      Each pharmacy within a Walgreens store has staff pharmacist(s) and a pharmacy

manager.

         13.      In October 2015, Plaintiff began working for Defendants as a staff pharmacist at

the Walgreens located in Hazelwood, MO.

         14.      In February, 2018, the pharmacy manager at Plaintiff’s store went on leave and

Plaintiff assumed her duties for approximately three months; however, the pharmacy manager

did not return.

         15.      While Plaintiff was interested in applying for the permanent pharmacy manager

position, she was told it was not open.

         16.      The position was given to a younger female.

         17.      In January, 2019, the pharmacy manager position at Plaintiff’s store became

vacant and open to applications being accepted, and Plaintiff applied for the position, but the

position was given to a younger female.

         18.      In February, 2019, Plaintiff applied for an open pharmacy manager position at a

Walgreens located in Weldon Spring, MO 63304.

         19.      This position was also given to a younger female.

         20.      On or about March 4, 2019, Plaintiff spoke to her store manager, Greg Ulrich, and

told him she was being treated unfairly.

         21.      Plaintiff told Ulrich she believed it was unfair that she was required to train the

new pharmacy manager at her store when she applied for the same position and was more

qualified for it.

         22.      On or about March 15, 2019, Plaintiff spoke with her district manager, Greg

Gaeng.




                                                    3
                                                                                                    Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 5 of 35 PageID #: 12




       23.     Plaintiff told Gaeng she was frustrated she had not been hired for either of the

pharmacy manager positions she applied for and each time a younger woman was hired.

       24.     Plaintiff also told Gaeng she did not believe she was receiving any support from

him or Mr. Ulrich with respect to these open positions.

       25.     Gaeng responded by asking Plaintiff why she even wanted to be a manager, and

specifically asked if it was the money.

       26.     Plaintiff said money was part of it, but not the only thing.

       27.     Plaintiff then asked Gaeng if she wasn't able to get a manager position because

she wasn't pretty enough or young enough.

       28.     Gaeng's response was to tell Plaintiff she should just stop applying for manager

positions.

       29.     On or about April 12, 2019, Plaintiff was pre-textually terminated for a purported

policy violation.

        Count I - Age Discrimination/Failure to Hire (January 2019 Open Position)
                               Plaintiff v. Both Defendants

       30.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       31.     Plaintiff is over 40 years old, and therefore is a member of a protected group.

       32.     Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendants, specifically being passed over for the open pharmacy

manager position in January, 2019.

       33.     Plaintiff’s age actually played a role in and had a determinative influence on

Defendants’ decision not to hire/promote Plaintiff, such that Plaintiff’s age was the motivating

factor in Defendants’ adverse decision against Plaintiff.



                                                 4
                                                                                                     Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 6 of 35 PageID #: 13




       34.     Plaintiff was damaged as a result of the adverse employment action taken against

her.

       35.     Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendant intentionally took adverse

employment action Plaintiff without just cause or excuse in violation of the Missouri Human

Rights Act.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.

       Count II - Age Discrimination/Failure to Hire (February 2019 Open Position)
                               Plaintiff v. Both Defendants

       36.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       37.     Plaintiff is over 40 years old, and therefore is a member of a protected group.

       38.     Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendants, specifically being passed over for the open pharmacy

manager position in February, 2019.

       39.     Plaintiff’s age actually played a role in and had a determinative influence on

Defendants’ decision not to hire/promote Plaintiff, such that Plaintiff’s age was the motivating

factor in Defendants’ adverse decision against Plaintiff.

       40.     Plaintiff was damaged as a result of the adverse employment action taken against

her.




                                                  5
                                                                                                      Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 7 of 35 PageID #: 14




       41.     Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendants intentionally took adverse

employment action Plaintiff without just cause or excuse in violation of the Missouri Human

Rights Act.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.

                          Count III - Age Discrimination/Termination
                                 Plaintiff v. Both Defendants

       42.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       43.     Plaintiff is over 40 years old, and therefore is a member of a protected group.

       44.     Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, specifically termination.

       45.     Plaintiff’s age actually played a role in and had a determinative influence on

Defendants’ decision to terminate Plaintiff, such that Plaintiff’s age was the motivating factor in

Defendants’ adverse decision against Plaintiff.

       46.     Plaintiff was damaged as a result of the adverse employment action taken against

her.

       47.     Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendants intentionally took adverse

employment action Plaintiff without just cause or excuse in violation of the Missouri Human

Rights Act.



                                                  6
                                                                                                      Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 8 of 35 PageID #: 15




        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.

       Count IV - Gender Discrimination/Failure to Hire (January 2019 Open Position)
                               Plaintiff v. Both Defendants

        48.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        49.    Plaintiff is female, and therefore is a member of a protected group.

        50.    Because of her gender, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, specifically being passed over for the open pharmacy manager

position in January, 2019.

        51.    Plaintiff’s gender actually played a role in and had a determinative influence on

Defendants’ decision not to hire/promote Plaintiff, such that Plaintiff’s gender was the

motivating factor in Defendants’ adverse decision against Plaintiff.

        52.    Plaintiff was damaged as a result of the adverse employment action taken against

her.

        53.    Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendants intentionally took adverse

employment action Plaintiff without just cause or excuse in violation of the Missouri Human

Rights Act.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred




                                                  7
                                                                                                      Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
 Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 9 of 35 PageID #: 16




herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.

       Count V - Gender Discrimination/Failure to Hire (February 2019 Open Position)
                               Plaintiff v. Both Defendants

        54.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

        55.    Plaintiff is female, and therefore is a member of a protected group.

        56.    Because of her gender, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, specifically being passed over for the open pharmacy manager

position in February, 2019.

        57.    Plaintiff’s gender actually played a role in and had a determinative influence on

Defendants’ decision not to hire/promote Plaintiff, such that Plaintiff’s gender was the

motivating factor in Defendants’ adverse decision against Plaintiff.

        58.    Plaintiff was damaged as a result of the adverse employment action taken against

her.

        59.    Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendants intentionally took adverse

employment action Plaintiff without just cause or excuse in violation of the Missouri Human

Rights Act.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.

                        Count VI - Gender Discrimination/Termination



                                                  8
                                                                                                      Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 10 of 35 PageID #: 17




                                   Plaintiff v. Both Defendants

       60.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       61.     Plaintiff is female, and therefore is a member of a protected group.

       62.     Because of her gender, Plaintiff was discriminated against and suffered adverse

employment action by Defendant, specifically termination.

       63.     Plaintiff’s gender actually played a role in and had a determinative influence on

Defendants’ decision to terminate Plaintiff, such that Plaintiff’s gender was the motivating factor

in Defendants’ adverse decision against Plaintiff.

       64.     Plaintiff was damaged as a result of the adverse employment action taken against

her.

       65.     Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendants intentionally took adverse

employment action Plaintiff without just cause or excuse in violation of the Missouri Human

Rights Act.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.

                              Count VII – Retaliation/Termination
                                 Plaintiff v. Both Defendants

       66.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       67.     Plaintiff opposed discrimination as described above.



                                                  9
                                                                                                      Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 11 of 35 PageID #: 18




        68.    Plaintiff had a reasonable belief she was being discriminated against.

        69.    Because of her opposition to discrimination, Plaintiff was discriminated against

and suffered adverse employment action by Defendant, including termination.

        70.    Plaintiff’s opposition to discrimination actually played a role in and had a

determinative influence on Defendants’ decision to terminate Plaintiff, such that Plaintiff’s

opposition to discrimination was the motivating factor in Defendants’ adverse decision against

Plaintiff.

        71.    Plaintiff was damaged as a result of the adverse employment action taken against

her.

        72.    Defendants’ conduct as set forth above was outrageous because of an evil motive

and reckless indifference to the rights of Plaintiff, in that Defendants intentionally took adverse

employment action against Plaintiff without just cause or excuse in violation of the Missouri

Human Rights Act.

        WHEREFORE, Plaintiff prays for judgment in her favor and against Defendants for

damages in excess of $25,000, including both actual and punitive damages, for the costs incurred

herein and expended, for attorneys’ fees, and for such other and further relief as the Court deems

just under the circumstances.




                                                 10
                                                                                  Electronically Filed - St Louis County - December 31, 2020 - 09:06 AM
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 12 of 35 PageID #: 19




                                    Respectfully submitted,

                                    PONDER ZIMMERMANN LLC

                                    By       /s/ Douglas Ponder
                                         Douglas Ponder, #54968
                                         dbp@ponderzimmermann.com
                                         Jaclyn M. Zimmermann, #57814
                                         jmz@ponderzimmermann.com
                                         20 South Sarah Street
                                         St. Louis, MO 63108
                                         Phone:     314-272-2621
                                         FAX:        314-272-2713
                                         Attorneys for Plaintiff




                                      11
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 13 of 35 PageID #: 20

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06384
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 WENDY LYN MCCOY                                                DOUGLAS B. PONDER
                                                                20 SOUTH SARAH STREET
                                                          vs.   SAINT LOUIS, MO 63108
 Defendant/Respondent:                                          Court Address:
 WALGREEN PHARMACY SERVICES                                     ST LOUIS COUNTY COURT BUILDING
 MIDWEST LLC                                                    105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: WALGREEN PHARMACY SERVICES MIDWEST LLC
                                      Alias:
  R/A: CSC-LAWYERS INC. SRVC CO.
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        31-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LES
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11597          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 14 of 35 PageID #: 21
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11597    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 15 of 35 PageID #: 22
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11597   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 16 of 35 PageID #: 23
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11597   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 17 of 35 PageID #: 24

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06384
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 WENDY LYN MCCOY                                                DOUGLAS B. PONDER
                                                                20 SOUTH SARAH STREET
                                                          vs.   SAINT LOUIS, MO 63108
 Defendant/Respondent:                                          Court Address:
 WALGREEN PHARMACY SERVICES                                     ST LOUIS COUNTY COURT BUILDING
 MIDWEST LLC                                                    105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: WALGREEN CO.
                                      Alias:
  PRENTICE HALL CORP. SYSTEM INC
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        31-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LES
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11598          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 18 of 35 PageID #: 25
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11598    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 19 of 35 PageID #: 26
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11598   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 20 of 35 PageID #: 27
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11598   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                  Electronically Filed - St Louis County - February 16, 2021 - 08:21 AM
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 21 of 35 PageID #: 28




                   IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                              STATE OF MISSOURI

WENDY LYN MCCOY,                     )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )
                                     )          Case No. 20SL-CC06384
WALGREEN PHARMACY SERVICES )
MIDWEST, LLC,                        )
Serve: CSC Lawyers Incorporating     )
       Service Company               )
       221 Bolivar St.               )
       Jefferson City, MO 65101      )
                                     )
And                                  )          Jury Trial Demanded
                                     )
WALGREEN CO.,                        )
Serve: The Prentice Hall Corporation )
       System, Inc.                  )
       221 Bolivar St.               )
       Jefferson City, MO 65101      )
                                     )
       Defendants.                   )

                              ENTRY OF APPEARANCE

      COMES NOW Jaclyn Zimmermann, of Ponder Zimmermann LLC, and enters her

appearance on behalf of Plaintiff Wendy Lyn McCoy.

                                         Respectfully submitted,

                                         PONDER ZIMMERMANN LLC

                                         By     /s/ Jaclyn M. Zimmermann
                                         Jaclyn M. Zimmermann, #57814
                                         jmz@ponderzimmermann.com
                                         Douglas Ponder, #54968
                                         dbp@ponderzimmermann.com
                                         20 South Sarah St.
                                         St. Louis, MO 63108
                                         314-272-2621
                                         Fax: 314-272-2713
                                         Attorneys for Plaintiff
                                                                                           Electronically Filed - St Louis County - February 16, 2021 - 08:21 AM
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 22 of 35 PageID #: 29




                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

WENDY LYN MCCOY,                     )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )
                                     )            Case No. 20SL-CC06384
WALGREEN PHARMACY SERVICES )
MIDWEST, LLC,                        )
Serve: CSC Lawyers Incorporating     )
       Service Company               )
       221 Bolivar St.               )
       Jefferson City, MO 65101      )
                                     )
And                                  )            Jury Trial Demanded
                                     )
WALGREEN CO.,                        )
Serve: The Prentice Hall Corporation )
       System, Inc.                  )
       221 Bolivar St.               )
       Jefferson City, MO 65101      )
                                     )
       Defendants.                   )

                                REQUEST FOR SUMMONS

       COMES NOW Plaintiff, and request that alias summons (2) be issued in this case to

serve Defendants:

       1. Walgreen Pharmacy Services Midwest, LLC, and

       2. Walgreen Co.,

at the above referenced addresses.
                                                                                  Electronically Filed - St Louis County - February 16, 2021 - 08:21 AM
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 23 of 35 PageID #: 30




                                    Respectfully submitted,

                                    PONDER ZIMMERMANN LLC

                                    By     /s/ Jaclyn M. Zimmermann
                                    Jaclyn M. Zimmermann, #57814
                                    jmz@ponderzimmermann.com
                                    Douglas Ponder, #54968
                                    dbp@ponderzimmermann.com
                                    20 South Sarah St.
                                    St. Louis, MO 63108
                                    314-272-2621
                                    Fax: 314-272-2713
                                    Attorneys for Plaintiff
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 24 of 35 PageID #: 31

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06384
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 WENDY LYN MCCOY                                                DOUGLAS B. PONDER
                                                                20 SOUTH SARAH STREET
                                                          vs.   SAINT LOUIS, MO 63108
 Defendant/Respondent:                                          Court Address:
 WALGREEN PHARMACY SERVICES                                     ST LOUIS COUNTY COURT BUILDING
 MIDWEST LLC                                                    105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Employmnt Discrmntn 213.111                                                                                                      (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: WALGREEN PHARMACY SERVICES MIDWEST LLC
                                      Alias:
  R/A: CSC-LAWYERS INC. SRVC CO.
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        22-FEB-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       WAW
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1508        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 25 of 35 PageID #: 32
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1508    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 26 of 35 PageID #: 33
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1508   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 27 of 35 PageID #: 34
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1508   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 28 of 35 PageID #: 35

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06384
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 WENDY LYN MCCOY                                                DOUGLAS B. PONDER
                                                                20 SOUTH SARAH STREET
                                                          vs.   SAINT LOUIS, MO 63108
 Defendant/Respondent:                                          Court Address:
 WALGREEN PHARMACY SERVICES                                     ST LOUIS COUNTY COURT BUILDING
 MIDWEST LLC                                                    105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Employmnt Discrmntn 213.111                                                                                                      (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: WALGREEN CO.
                                      Alias:
  PRENTICE HALL CORP. SYSTEM INC
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        22-FEB-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       WAW
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1509        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 29 of 35 PageID #: 36
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1509    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 30 of 35 PageID #: 37
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1509   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 31 of 35 PageID #: 38
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-1509   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 32 of 35 PageID #: 39
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 33 of 35 PageID #: 40
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 34 of 35 PageID #: 41
Case: 4:21-cv-00384-PLC Doc. #: 1-1 Filed: 04/01/21 Page: 35 of 35 PageID #: 42
